Citation Nr: 1626706	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  09-43 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure
to herbicides, and to include as due to service connected posttraumatic stress disorder (PTSD) and/or diabetes mellitus.

2.  Entitlement to service connection for benign prostatic hypertrophy (BPH).

3.  Entitlement to a higher initial rating for PTSD, rated as 30 percent disabling effective February 26, 2008 to February 29, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in January 2012 for further development.  

The Veteran presented testimony at a Board hearing in September 2011.  A transcript of the hearing is associated with the claims folder.  The Board recognizes that the undersigned Veterans Law Judge did not preside over the Veteran's Board hearing.  In February 2016, the Veteran was informed that he was entitled to another hearing.  By way of a March 2016 correspondence, the Veteran declined another hearing and stated that he wished for the case to be decided on the evidence of record.

The October 2008 rating decision granted service connection for PTSD and assigned a 30 percent rating effective February 26, 2008.  The Veteran appealed, seeking a higher rating.  By way of an April 2015 rating decision, the RO increased the rating to 100 percent effective February 29, 2012.  Since the 100 percent rating did not date back to the date of the claim, the issue of entitlement to a higher initial rating from February 26, 2008 to February 29, 2012 remains before the Board.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Benign prostatic hypertrophy was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service, to include as due to exposure to herbicide agents during service. 

2.  Effective February 26, 2008 to February 29, 2012, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for benign prostatic hypertrophy, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2015).

2.  Effective February 26, 2008 to February 29, 2012, the criteria for entitlement to a disability evaluation of 50 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In April 2008 and September 2008 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  

The Veteran was afforded VA examinations in August 2008 and August 2011, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations and addressed the relevant rating criteria.  

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his benign prostatic hypertrophy.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon have not been met in this case as the evidence of records fails to suggest that benign prostatic hypertrophy, first reported many years post service, had its onset in service or is otherwise related thereto.  The duties to notify and to assist have been met.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Additionally, a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; see also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

In this case, the service treatment records fail to reflect any findings attributable to benign prostatic hypertrophy.  

The first post treatment records reflecting any prostate findings are dated in April 1997.  At that time, the prostate was 1-2+, palpably benign, mobile, and nontender.  The assessment was elevated PSA, probably secondary to increased prostatic volume (VBMS, 3/31/08, p. 20).  The Veteran continued to receive treatment including periodic prostate examinations.  He was noted to have elevated PSA in October 2005 (VBMS, 3/31/08, p. 10) and a history of benign prostatic hypertrophy in April 2007 (VBMS, 3/31/08, p. 10) A March 2008 correspondence noted that there was no evidence of prostate cancer (VBMS, 3/31/08, p. 1).  None of the treatment records reflect that the Veteran's BPH was either incurred in service, or caused by service, to include as due to exposure to herbicides.  

Analysis

The Board notes that the Veteran served in Vietnam and is presumed to have been exposed to Agent Orange (see January 2012 Remand).  However, benign prostatic hypertrophy is not subject to presumptive service connection.  

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994). As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but also must determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 (West 2014) and 38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has established the first of these elements.  There is no doubt that he suffers from benign prostatic hypertrophy.  

It is the second and third elements of service connection in which the Veteran's claim falls short.  With regard to the second element, the service treatment records fail to reflect any findings attributed to benign prostatic hypertrophy.  

Regarding the third element, the Veteran has contended (in his June 2009 notice of disagreement) that his benign prostatic hypertrophy is secondary to exposure to herbicides.  However, he has not offered any evidence to support this contention.  As noted in the Board's January 2012 Remand, the Veteran did not render any testimony regarding the issue.  On remand, he was advised to present argument in the form a written brief, or withdraw the issue.  The Veteran submitted a November 2015 Brief but the representative failed to present any argument regarding this issue.

The Veteran himself believes that his current benign prostatic hypertrophy is related to service.  The Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of benign prostatic hypertrophy falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against the claim under the applicable the theories of service connection under 38 C.F.R. § 3.303(b) and (d), the 
benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

a 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Veteran underwent a psychiatric assessment in March 2008 (VBMS, 8/21/09, p. 105).  He reported that he experiences nightmares, flashbacks, startle reaction, intrusive thoughts, and insomnia 2-3 times weekly.  Upon examination, the Veteran was oriented times three without homicidal or suicidal ideation.  He was neatly dressed in casual attire and had fair eye contact.  Insight and judgment were intact.  Speech was coherent and relevant.  Sensorium was clear.  He was of average intelligence.  He denied voices or hallucinations.  His mood was depressed and his affect was congruent.  There was no evidence of psychosis.  He was assigned a Global Assessment of Functioning (GAF) score of 50.

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2015).

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores.  However, DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board in September 2010.  Consequently, DSM-IV is applicable.

The Veteran underwent a VA examination in August 2008.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he had two stepsons and one biological son.  He stated that he had a very good relationship with his wife and sons.  He stated that upon his return from Vietnam, he felt on edge a lot, and he felt uncomfortable in crowds.  He dropped out of church until he got married.  He stated that he still would only sit in the back row and he still felt on guard constantly.  He tended to overreact when somebody touched him in his sleep.  He reported being hypervigilant and had limited social interaction.  He occasionally went out with family and some church friends.  He would always sit where he can see the door.  

Upon examination, the Veteran was neatly groomed and appropriately dressed.  He was tense but his speech was unremarkable.  He was cooperative, friendly, and attentive; and his affect was appropriate.  His mood was anxious and dysphoric.  His attention span and concentration were intact.  His thought process and content were unremarkable.  He understood the outcome of his behavior.  There were no hallucinations or inappropriate behavior.  He denied homicidal and suicidal thoughts.  He was able to maintain minimum personal hygiene; and there was no problem with activities of daily living.  He reported panic attacks in which he is awakened a few times during the night feeling "a little panicky."  The panic attacks last for a minute or two.  His memory was normal.  He reported that he was resentful of the way he was treated upon his return from Vietnam.  He stated that he avoided wearing the uniform in public due to verbal abuse from others.  

The examiner noted that the Veteran's PTSD was manifested by difficulty falling and staying asleep, hypervigilance, exaggerated startle reflex, feelings of detachment or estrangement from others, and distressing memories and intrusive thoughts 2-3 times per week.  The Veteran stated that he had retired in December 1995 due to a back injury.  The examiner noted that the frequency and intensity of the Veteran's PTSD symptoms had diminished somewhat.  However, there was still some impairment in level of social and interpersonal functioning.  The examiner assigned a GAF score of 52.  

Upon outpatient treatment in July 2009 the Veteran was fairly groomed, calm, and cooperative.  He reported that his mood was fair.  His affect was congruent with his mood.  His thought process was organized and goal directed.  He had no suicidal or homicidal ideas.  There were no psychotic features noted.  He was alert and oriented to place, person, and time.  His insight and judgment were intact.  He was assessed with a GAF of 55 (VBMS, 5/18/10, pgs. 25-26).  An October 2009 treatment report reflects similar findings.  The examiner assessed a GAF of 50 (VBMS, 11/30/09; VBMS, 5/18/10, p. 17).  The Veteran cancelled an appointment in January 2010 due to the death of his wife (VBMS, 5/18/10, p. 16).  In February 2010, the Veteran noted that his PTSD symptoms were ongoing; but that they do not dominate his life as much as his wife's death (VBMS, 5/18/10, p. 9).  His GAF score in April 2010 remained at 50 (VBMS, 5/18/10, p. 2).  

A July 2010 outpatient treatment report reflects that the Veteran was able to deal with his wife's death better now that some time had passed.  He had good memories of his wife and was able to continue his daily activities.  He reported that trazadone was useful but the dosage was making him drowsy.  He reported that he went to church for support.  His symptoms on examination were identical to those noted in July 2009.  The examiner continued to assess the Veteran with a GAF score of 50 (VBMS, 10/6/10, p. 14). 

Outpatient treatment reports dated October 2010, January 2011, February 2011, and May 2011 reflect similar findings (VBMS, 5/6/11, pgs. 39, 31, 30, 3).  

The Veteran underwent another VA examination in August 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that his wife died 20 months earlier.  He stated that he now lived alone.  His brother lived 1/4 mile away but he had not called in months and his three sons did not come by very often.  With regard to activities and leisure pursuits, he stated that he used to "fool with cars...quit that."  He denied suicide attempts and a history of violence.  He stated that his psychosocial functional status was very limited with increased symptoms since his wife died.  

Upon examination, the Veteran was clean and casually dressed.  Psychomotor activity and speech were unremarkable.  He was cooperative with the examiner; but his affect was blunted and flat.  His mood was dysphoric.  He was oriented to person, place, and time.  His attention was intact; but he was not able to do serial sevens, or spell a word forwards and backwards.  His thought process was unremarkable.  With regard to thought content, the Veteran reported that he sees the killed in action on a daily basis.  He denied delusions and hallucinations.  He reported sleep impairment in that he got very little sleep (about two hours), then wanders through the house and sleeps two more hours.  The Veteran did not display any inappropriate behaviors, obsessive/ritualistic behaviors, panic attacks, or homicidal/suicidal thoughts.  His impulse control was good and he denied episodes of violence.  He stated that he used to throw fits, but he has worked on this for many years.  He was able to maintain personal hygiene and there was no problem with activities of daily living.  His memory was normal.  

The examiner noted that since the Veteran's most recent VA examination there was increased social withdrawal, avoidance, fewer interests, sleep disturbance, and mood variability.  The examiner found that the Veteran's PTSD was not manifested by total occupational and social impairment.  There was social and occupational impairment that resulted in deficiencies in thinking, family relations, work, mood, or school.  There were no deficiencies in judgment.  Thinking was impaired by daily trauma recollection.  Family relations were impaired by the Veteran's isolation and withdrawal.  Work was impaired by poor concentration and impaired sustained attention.  His mood was impaired by mood variability.  

The examiner found that the major bar to employment was the Veteran's medical problems, most notably his back injury and related chronic pain.  He found that it is likely that when the Veteran did work, employment acted as a positive distraction that may have helped him bind PTSD symptom acuity.  He also opined that the Veteran could probably function in a limited part-time work situation that had very limited stress.  However, any full time work effort would not be possible for him to sustain due to poor concentration, lethargy, and propensity for him to become reactive in response to minimal stressors.  The examiner assigned the Veteran a GAF score of 45.      

In September 2011, the Veteran testified that he experienced panic attacks at least once per week (4-5 per month).  He did not want to be around people and he did not want to talk about his time in service.  He lived alone and took care of his own errands (shopping, etc.).  He tried to do one thing at a time and then regroup before doing something else.  He stated that he would not go into the store if it was crowded.  He slept well for a couple of hours but then would get up and wander through the house for a while before going back to sleep for another couple of hours.  This left him tired throughout the day and he would take naps or doze off.  He brought someone else to his appointment for moral support and because he did not feel comfortable traveling for five hours.  The Veteran testified that he could not watch movies or television (including the news) shows about war or violence.  He stated that he had three sons and that he had a "pretty good" relationship with them.  They live 40-90 miles away.  He also stated that he got along well with his four grandchildren.  He had a very limited group of friends.  

Analysis

The Board finds that a rating of 50 percent, but no higher, is warranted for the Veteran's PTSD, effective February 26, 2008 (the date of receipt of the claim).  The Board notes that as early as March 2008, the Veteran reported nightmares, flashbacks, startle reaction, intrusive thoughts, and insomnia 2-3 times weekly.  He was assigned a GAF score of 50, which indicates serious symptoms.  

The record reflects that the Veteran does not feel comfortable in crowds.  He feels "on guard" all the time.  His social interaction is limited.  He occasionally goes out with family and some church friends but always has to sit where he can see the door.  At his August 2008 VA examination, his PTSD was manifested by difficulty falling and staying asleep, hypervigilance, exaggerated startle reflex, feelings of detachment or estrangement from others, and distressing memories and intrusive thoughts 2-3 times per week.  

At his August 2011 VA examination, he reported that his wife had passed away 20 months earlier and that since she died his psychosocial functional status was very limited and his symptoms had increased.  The examiner noted that there was social and occupational impairment that resulted in deficiencies in thinking, family relations, work, mood, or school.

The Board notes that in order to warrant the next-higher 70 percent evaluation,  the Veteran's PTSD would have to be manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

The Board notes that with respect to social impairment, the Veteran still maintains good relationships with his family (three sons and four grandchildren).  He also maintained a good relationship with his wife prior to her death.  He also reported that he occasionally socialized with friends from church.  Consequently, it cannot be found that the Veteran has an inability to establish and maintain effective relationships.  

With regard to occupational impairment, the Board notes that the August 2011 VA examiner opined that the major disability to employment was the Veteran's medical problems, most notably his back injury and related chronic pain.  He found that it is likely that when the Veteran did work, employment acted as a positive distraction.  He also opined that the Veteran could probably function in a limited part-time work situation that had very limited stress.  However, any full time work effort would not be possible for him to sustain due to poor concentration, lethargy, and propensity for him to become reactive in response to minimal stressors.  

Finally, the Board notes that the Veteran suffers from very few, if any, of the remaining enumerated symptoms listed in the 70 percent rating criteria.  At his August 2011 VA examination, the Veteran was cooperative with the examiner.  He was oriented to person, place, and time.  His thought process was unremarkable.  He denied delusions and hallucinations.  He did not display any inappropriate behaviors, obsessive/ritualistic behaviors, panic attacks, or homicidal/suicidal thoughts.  His impulse control was good; and he denied episodes of violence.  He was able to maintain personal hygiene; and there was no problem with activities of daily living.  His memory was normal.  

As the preponderance of the evidence is against a rating in excess of 50 percent, the claim for an initial or staged rating in excess of 50 percent for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of difficulty falling and staying asleep, hypervigilance, exaggerated startle reflex, feelings of detachment or estrangement from others, and distressing memories and intrusive thoughts.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for benign prostatic hypertrophy is denied.

Entitlement to a rating of 50 percent, but no greater, for PTSD is granted effective February 26, 2008 to February 29, 2012.


REMAND

Hypertension

The Board remanded this claim in January 2012 so that the Veteran could undergo a VA examination.  The examiner was to render an opinion on whether the Veteran's hypertension began during service or is causally related to service, to include as due to presumed exposure to Agent Orange.  The Veteran underwent a VA examination in March 2012.  The examiner stated that "The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness."  The examiner failed to mention Agent Orange exposure or discuss the possibility that it could have caused the Veteran's hypertension.  Moreover, the examiner's rationale was entirely conclusory.  Her rationale was simply that "The Veteran's high blood pressure did not begin in or casually related to service."   

Additionally, the examiner was to opine whether the Veteran's hypertension was caused by or aggravated by his service connected PTSD or diabetes mellitus.  The examiner stated that "The claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  With regard to hypertension being related to diabetes, her rationale was that the Veteran's 1993 diagnosis of hypertension predated his 2007 diagnosis of diabetes.  The Board notes that even if hypertension predated diabetes, the hypertension could be aggravated by a subsequent diagnosis of diabetes.  

Similarly, the examiner found that hypertension was not related to PTSD because PTSD was diagnosed in 2008 (long after the diagnosis of hypertension).  The Board once again notes that even if hypertension predated PTSD, the hypertension could be aggravated by a subsequent diagnosis of PTSD.  Moreover, even though the Veteran was not diagnosed with PTSD until 2008, he has testified as to PTSD symptoms long prior to the diagnosis.  The Board finds that the March 2012 VA examiner's opinion is inadequate with regards to the issue of whether the Veteran's hypertension was aggravated by either PTSD or diabetes mellitus.    
  
For the foregoing reasons, the Board finds that another VA examination is warranted.

Finally, with regards to the issue of entitlement to service connection for hypertension as due to herbicide exposure, the Board recognizes that the disability is not subject to presumptive service connection.  However, the in Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994). As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but also must determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 (West 2014) and 38 C.F.R. § 3.303(d) (2015).  

In this case, the Veteran submitted a November 2015 brief in which he cited the American Journal of Industrialized Medicine, as well as the Institute of Medicine (IOM) in support of the proposition that there is a higher incidence of hypertension in those Vietnam Veterans who handled Agent Orange.  Although the findings are inconclusive, and are based on "limited or suggestive evidence," the Board finds that evidence suggests a possible association between exposure to herbicides and hypertension.  In rendering his/her opinion, the VA examiner should address these findings.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of his hypertension.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension began during service or is causally related to service, to include as due to presumed exposure to Agent Orange.

In rendering his/her opinion, the examiner should address the findings of the American Journal of Industrialized Medicine and IOM cited in the Veteran's November 2015 brief.  

The examiner should also opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused by, or aggravated by, his service connected PTSD and/or his service connected diabetes type 2.

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted. If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


